Appeal by the People from an order of the County Court, Delaware County, dismissing an indictment charging C. 0. Field, the County Treasurer of Delaware County, with violation of section 1857 of the Penal Law in that from on or about July 1,1961 to on or about December 31, 1961 he “ did lawfully omit to perform the duty of keeping a true account of all receipts and expenditures of money belonging to the County of Delaware in books provided for that purpose, said duty having been enjoined upon him by the provisions of Section 550, subdivision 2 of the County Law”. The basic purpose of an indictment is to apprise the defendant of the nature and character of the offense charged so as to enable him to prepare his defense (Code Grim. Pro., § 275; see, e.g., People v. Williams, 243 N. Y. 162). We agree with the court below that the instant indictment does not do so. The People rely on People v. Major (13 N Y 2d 796), and while there are certain similarities in the indictment approved there and the one condemned here, in the final analysis each indictment must stand or fall on its own merits. Here more specificity as to the books involved and the nature of the omissions, inaccuracies, etc. which form the *610basis of the charge are required. Nor is such a requirement burdensome on the People since such particulars must have been presented to the Grand Jury. It is no answer that such information could be supplied by a bill of particulars. Order unanimously affirmed. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.